DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-4, 6-10, 12-13 and 19-27 is/are allowed.
Regarding claim 1, the prior art of record (HUNG et al., US-20200186339-A1 (hereinafter “HUNG ‘339”) in view of Cambou, US-20200150929-A1 (hereinafter “Cambou ‘929”) and TUYLS et al., US-20190147967-A1 (hereinafter “TUYLS ‘967”) and Muraoka, US-20080025506-A1 (hereinafter “Muraoka ‘506”)) does not disclose “generating a security key for an integrated circuit device … locking the OTP device after storing the plurality of key bits, wherein a lock bit is set in the OTP device to indicate that the OTP device is locked, wherein, after the lock bit is set, the OTP device does not store additional bits” in the recited context.  
Rather, HUNG ‘339 teaches that PUF circuit elements can be exercised to produce a PUF security key comprising N bits stored in a nonvolatile storage, but it fails to disclose “locking the OTP device after storing the plurality of key bits” in an integrated circuit. To this, Cambou ‘929 teaches that a random number generator implemented on SRAM is to output a plurality of bits for generating PUF keys, in other words, about an algorithm of how to generate stronger random numbers. TUYLS ‘967 discloses a memory device including multiple one-time programmable memory cells based on the OTP, where a random string (a plurality of bits) is received from the OTP memory cells by using an addressing mechanism, but this is silent as to “locking the OTP device”. Muraoka ‘506 presents a PRNG that generates a Gold-sequence pseudo-random number used for scrambling a logical address (input address) to a physical address for accessing non-volatile memory, but no citations of this reference are related to “the OTP device”. Dependent claims 2-4, 6-10 and 12 are allowed in view of their respective dependence from claims.

Regarding claim 13, the prior art of record (HUNG ‘339 in view of Cambou ‘929 and TUYLS ‘967 and Muraoka ‘506) does not disclose “the SRAM stores fewer bits than the OTP device, and the SRAM is initialized two or more times to provide the plurality of key bits to the OTP device” in the recited context. 
Rather, HUNG ‘339 teaches that PUF circuit elements can be exercised to produce a PUF security key comprising N bits stored in a nonvolatile storage, but there are no teachings describing the relationship between the SRAM and the OTP device. To this, Cambou ‘929 teaches that a random number generator implemented on SRAM is to output a plurality of bits for generating PUF keys, in other words about an algorithm of how to generate stronger random numbers. TUYLS ‘967 discloses a memory device including multiple one-time programmable memory cells based on the OTP (not the SRAM as the claimed invention), where a random string (a plurality of bits) is received from the OTP memory cells by using an addressing mechanism, but no citations about the relationship between the SRAM and the OTP device. Muraoka ‘506 presents a PRNG that generates a Gold-sequence pseudo-random number used for scrambling a logical address (input address) to a physical address for accessing non-volatile memory, but no citations of this reference are related to “the OTP device” or “the SRAM”. Dependent claims 21-27 are allowed in view of their respective dependence from claims.

Regarding claim 19, the prior art of record (HUNG ‘339 in view of Cambou ‘929 and TUYLS ‘967 and Muraoka ‘506) does not disclose “a random number generator comprising: 
a static random access memory (SRAM) that is read, after initialization, to provide a plurality of bits; a liner-feedback shift register (LFSR) to scramble the plurality of bits read from the SRAM into scrambled key bits;
…
a one-time programmable (OTP) device in communication with the LFSR and the input address scrambler to: store the scrambled key bits, provided from the LFSR; associate the scrambled key bits with an address; receive the scrambled address from the input address scrambler; determine the address, associated with the scrambled key bits, which matches the scrambled address; read the scrambled key bits having the address that matches the scrambled address; provide the scrambled key bits as the security key” in the recited context. 
Rather, HUNG ‘339 teaches that PUF circuit elements can be exercised to produce a PUF security key stored in a nonvolatile storage, but fails to indicate that a random number generator including a SRAM is used to generate a security key (a plurality of bits) by reading the SRAM, and furthermore, it is silent as to a LFSR register or an OTP device in communication with the LFSR and the input address scrambler. Cambou ‘929 teaches that a random number generator implemented on SRAM is to output a plurality of bits for generating PUF keys, however it does not suggest the LFSR register or the OTP device. TUYLS ‘967 discloses a memory device including multiple one-time programmable memory cells based on the OTP (not the SRAM as the claimed invention), where a random string (a plurality of bits) is received from the OTP memory cells by using an addressing mechanism, but addresses are not scrambled, so that there is no LFSR register for the scrambling of the addresses. Muraoka ‘506 presents a PRNG that generates a Gold-sequence pseudo-random number used for scrambling a logical address (input address) to a physical address for accessing non-volatile memory, but the data read from the non-volatile memory is not the security key. Dependent claim 20 is allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499